Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim(s) 1-20 is/are generic to the following disclosed patentably distinct species:
Group A: variations of the profile of lateral port 36:
Species I - Figure 3A with a profile of a lateral port 36a that is D-shaped.
Species II - Figure 3B with a profile of a lateral port 36b that is circular-shaped. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), and the search results as applicable to one species would not necessarily be relevant to the others, as claimed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Thomas Hayes on 04/07/21 a provisional election was made without traverse to prosecute the invention of Species I - Figure 3A, claims 6, 13, and 19 (it is noted that claims 6, 13, and 19 are generic to both species because it lists both species in the alternative format).  Affirmation of this election must be made by No claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because
it is suggested to assign a reference numeral and lead line to the “aperture” of sleeve 30 to improve clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
there appears to be a spelling error in which the word “chock” should be replaced with the appropriate word form for --choke-- throughout the specification;
the term “y-block” has various reference numerals assigned to it (e.g. 26, 28, 40); it appears to be a clerical error and that the correct reference numeral should be 26 alone.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, it is suggested to insert --a-- before the phrase “lateral port” in order to improve clarity by providing an article.
Claim 2 is objected to because of the following informalities: in line 3 in the phrase “a closed position”, it is suggested to replace “a” with --the-- to improve clarity and avoid a double inclusion issue (redundant limitation).
Claim 8 is objected to because of the following informalities: in the last line in the phrase “downhole operations”, it is suggested to insert --the-- before the phrase to improve clarity by providing an article.
Claim 9 is objected to because of the following informalities: in line 3 in the phrase “a closed position”, it is suggested to replace “a” with --the-- to improve clarity and avoid a double inclusion issue (redundant limitation).
Claim 8 is objected to because of the following informalities: in line 3, it is suggested to insert --a-- before the phrase “lateral port” in order to improve clarity by providing an article.
Claim 15 is objected to because of the following informalities: in line 3, it is suggested to insert --a-- before the phrase “lateral port” in order to improve clarity by providing an article.
Claim 16 is objected to because of the following informalities: in line 3 in the phrase “a closed position”, it is suggested to replace “a” with --the-- to improve clarity and avoid a double inclusion issue (redundant limitation).
18 is objected to because of the following informalities: in lines 1-2 in the phrase “an opening, closing, and choking operation”, it is suggested to replace “an” with --the-- to improve clarity and avoid a double inclusion issue (redundant limitation).
Appropriate correction is required.

Claim Interpretation
As explained in the 35 USC 112(b) rejection below (also see attached interview summary), for examination purposes, examiner assumes that the phrase “lateral port” actually refers to a “lateral port housing” which appears to be consistent with the reference numeral 36/36a/36b lead lines pointing to a metallic structure/housing in the figures (Fig. 2A-2B, 3A-3B, 5-6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 8, and 15 in line 3 of each claim, there is confusion in interpreting the claim term “port” in the phrase “lateral port” in view of applicant’s figures with the assigned reference numerals 36, 36a, and 36b. Using broadest reasonable interpretation (BRI), the word “port” means an opening, hole, or aperture (for the passage of a fluid). However, this 
Regarding independent claim 8, it is not clear if the “tubular piping” in line 1 comprises the “first main bore tubular” and the “second main bore tubular” in lines 6-7 or if it refers to different tubulars/piping. For examination purposes, examiner assumes the “tubular piping” comprises the “first main bore tubular” and the “second main bore tubular”.
Regarding method claim 14, it is not clear if it should depend on apparatus claim 1 or method claim 8. For examination purposes, examiner assumes that it depends on claim 8 (see attached interview summary).
Claim(s) 2-7, 9-13, and 16-20 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom et al. US6125937 alone.
Regarding independent claim 1, Longbottom discloses, in Figures 1-2, 15, 18, and 22,
A multilateral junction apparatus (Fig. 22) for use with tubular piping in a wellbore environment, the apparatus comprising:
a y-block (device 530 which can be configured to be installed with flow control devices or valves for the purpose of selectively controlling fluid flow; col. 22:55-61) comprising a main bore (the bore that passes through portals 532 and 536), a lateral bore (the bore that passes through portal 534), and lateral port (see the assumed interpretation in the 35 USC 112(b) rejection above; the “lateral port housing” is the structure that forms portal 534) formed in the y-block.
In Figure 22, Longbottom does not specifically disclose a port seal member having at least one of an opened, closed, and choked position; wherein the port seal member integrates with the main bore of the y-block.
However, Longbottom, in col. 22:55-61, teaches that device 530 can be configured to be installed with flow control devices (FCD) or valves for the purpose of selectively controlling fluid 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and y-block (device 530) as taught by Longbottom in Figure 22 to include the flow diverter 390 (port seal member) as taught by Longbottom in Figure 18 for the purpose of selectively controlling fluid flow (Longbottom; col. 22:55-61 FCDs/valves; col. 24:62-66 obvious to modify).

Regarding claims 2 and 16, modified Longbottom teaches the invention substantially as claimed as described above, and further comprising at least one gasket between the y-block and the port seal member, the at least one gasket configured to hydraulically isolate the lateral bore when the port seal member is in a closed position (Longbottom; Fig. 18; seal 408).

Regarding claim 3, modified Longbottom teaches the invention substantially as claimed as described above, and further comprising a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member (Longbottom; Fig. 18; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller).

Regarding claims 4 and 17, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the port seal member is controllable using at least one of a mechanical, hydraulic, electromechanical, and electromagnetic means (Longbottom; 

Regarding claims 5 and 18, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the controller (Longbottom; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller) performs an opening, closing, and choking operation on at least one port seal member using a device identifier (latching profile 426 provides an indication that latching shifting tool is coupled to sliding/choke sleeve 398) and a control command (user/operator of the latching shifting tool provides the control command to move sliding/choke sleeve 398 between various longitudinal positions).

Regarding independent claim 15, modified Longbottom teaches the invention substantially as claimed as described above in reference to independent claim 1 and dependent claim 3, and
A multilateral junction system (Fig. 22) for use with tubular piping in a wellbore environment, the system comprising: a y-block (device 530 which can be configured to be installed with flow control devices or valves for the purpose of selectively controlling fluid flow; col. 22:55-61) comprising a main bore, a lateral bore, and lateral port formed in the y-block; a port seal member (flow diverter 390) having at least one of an opened, closed, and choked position; and a controller (Longbottom; Fig. 18; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller) coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member; wherein the port seal member integrates with the main bore of the y-block.



Claim(s) 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom et al. US6125937 alone as applied to claim(s) 1 and 15 above, and further in view of Steele et al. US20160273312.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom et al. US6125937 in view of Steele et al. US20160273312.
Regarding claims 6, 13, and 19, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the lateral port is configured to couple to a lateral leg (Longbottom; Fig. 22; tubular 528).
Modified Longbottom does not specifically teach wherein the lateral port is one of a D-shape and circular shape.
Steele teaches, in Figure 3A and in [0031], a mechanical stiffener 212b (lateral port housing) comprising a lateral bore leg 116 in which the shape of the mechanical stiffener 212b is a D-shape for the purpose of accommodating other downhole components while maintaining a balance between a sufficiently large cross-sectional flow area for production fluid flow and sufficient mechanical strength for downhole operations.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shape of the lateral port as taught by modified Longbottom to be a D-shape as taught by Steele for the purpose of accommodating other downhole components while maintaining a balance between a sufficiently large cross-sectional flow area for production fluid flow and sufficient mechanical strength for downhole operations.

Regarding claims 7, 14, and 20, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the y-block is a single object with the main bore and the lateral bore formed therein (Longbottom; Fig. 22; device 530).

Steele teaches that downhole components can be formed from separate components or be formed as an integral/monolithic component by being machined from a solid block of material (Steele; [0027] make separable or make integral; [0032] make integral by machining from a single solid block of material).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the y-block as taught by modified Longbottom to be formed as a single, machined object as taught by Steele for the purpose of minimizing the number of components that need to be assembled and to simply the assembly process of downhole components.

Regarding independent claim 8, modified Longbottom teaches the invention substantially as claimed as described above in reference to independent claim 1 and dependent claim 7, and 
A method of using a multilateral junction apparatus (Fig. 22) with tubular piping in a wellbore environment, the method comprising:
machining (Steele; [0027] make separable or make integral; [0032] make integral by machining from a single solid block of material) a y-block (device 530 which can be configured to be installed with flow control devices or valves for the purpose of selectively controlling fluid flow; col. 22:55-61) to form a main bore, a lateral bore, and lateral port; integrating a port seal member (flow diverter 390) within the y-block, wherein the port seal member includes at least one of an opened, closed, and choked position; coupling a first main bore tubular (Longbottom; tubular 522) with an upper end of the y-block; coupling a second main bore tubular (Longbottom; tubular 494) with a lower end of the y-block; coupling a lateral leg (Longbottom; tubular 528) with the lateral port; performing downhole wellbore operations (Longbottom; Fig. 2; producing reservoir fluids 78 and/or 80 from formations 44 and/or 46); and controlling operation 

Regarding claim 9, modified Longbottom teaches the invention substantially as claimed as described above, and further comprising positioning at least one gasket between the y-block and the port seal member, the at least one gasket configured to hydraulically isolate the lateral bore when the port seal member is in a closed position (Longbottom; Fig. 18; seal 408).

Regarding claim 10, modified Longbottom teaches the invention substantially as claimed as described above, and performing at least one of an opening, closing, and choking operation on the port seal member (Longbottom; Fig. 18; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller; also, controlling sliding/choke sleeve 398 by applying fluid pressure from the surface per col. 19:18-20).

Regarding claim 11, modified Longbottom teaches the invention substantially as claimed as described above, and controlling the port seal member using at least one of a mechanical, hydraulic, electromechanical, and electromagnetic means (Longbottom; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller; also, controlling sliding/choke sleeve 398 by applying fluid pressure from the surface per col. 19:18-20).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Algeroy et al. US6561277 teaches, in Figure 1, a flow control device 18 (FCD) being a sliding sleeve valve that operates as a variable choke valve to provide different flow rates (col. 3:30-36), and the FCD is remotely controlled from the surface using control line 97 which can be electric, hydraulic, or fiber optic. Also, Algeroy teaches producing from a single isolated bore of a plurality of bores or commingling/combining the fluids from multiple bores.
The foreign patent document Dancer WO2017086936 teaches, in Figures 2-3, a multilateral y-block junction 236 with a remotely activated deflector/valve 308 with a RFID identification and control means, controller 310, radio 311, and antennas 312, 314, and 316.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	05/12/21